DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Song et al. US Pub 2019/0204867.
Regarding claim 1, Song discloses, 
A display device comprising: 
a display module (Fig. 7, element 110, 120, 130) which displays an image, wherein a folding area foldable (Fig. 7, element FA) with respect to a folding axis, a first non-folding area (Fig. 7, left side of NFA, hereinafter NFA1) adjacent to a first side of the folding area (Fig. 7), and a second non-folding area (Fig. 7, right side of NFA, hereinafter NFA2) adjacent to a second side of the folding area are defined in a display module on a plane (Fig. 7 - similar to present application figure 8a); and 
a cover panel (Fig. 7, elements 170, adhesive 180 and element 140) coupled to a surface of the display module (fig. 7, cover panel coupled to the display module are coupled; similar to present application they are coupled ), 

a first support plate (element 171, supports NFA1; paragraph 54, 100, 111 teaches they are spaced apart) which supports the first non-folding area; 
a second support plate (element 182 support NFA2; paragraph 54, 100 and 111) which supports the second non-folding area and is spaced apart from the first support plate (Fig. 7, paragraph 54 describes 171 and 172 spaced apart in the folding area; and 
an adhesive layer (element 280, fig 7) disposed between the display module and first and second support plates (as seen in figure 7), wherein the adhesive layer couples the first and second support plates to the display module (fig. 7, the adhesive coupling the support plates 171/172 and the display module as described above), 
wherein the adhesive layer has a first surface (first surface being the surface adjacent to 150 and the parts where element 151a and element 281 are indicated are in direct contact with the support plates (171/172) in the folding area; paragraph 120, fig 7) in direct contact with the first and second support plates, the first surface has a pattern area (as indicated by element 281, which is the pattern area in the folding area) in which an uneven pattern is defined, and the pattern area overlaps the folding area (fig. 7).
Regarding claim 4, Song discloses,
wherein the adhesive layer (Fig. 7, element 280) comprises a first non-pattern area (non-pattern area being the area of element 280 corresponding to NFA, which is adjacent to the pattern area) adjacent to a side of the pattern area and a second non-pattern area (non-pattern area being the area of element 280 corresponding to NFA, which is adjacent to the pattern area) adjacent to an opposing side of the pattern area, 

Regarding claim 6, Song discloses,
Wherein the adhesive layer comprises a thermosetting resin (element 280 is silicon) or a photocurable resin.
Regarding claim 7, Song discloses,
Wherein the pattern area of the adhesive layer is formed by being cured through at least one selected from a heat and a light (the office notes this is a method steps and since in a product claim the process is not given weight, the fact that the resin of Song is cured meets the limitation (i.e. the being cured through heat or light is not given weight; however, song does provide teaching of light irradiation).
Regarding claim 8, Song discloses,
Wherein the cover panel further comprises buffer film (buffer film is element 130, Fig. 7) between the display module and the adhesive layer (element 140 between 110 and the adhesive 280).
Regarding claim 9, Song discloses,
The cover panel further comprises a buffer film adhesive layer (element 120, Fig. 7) which couples the display module to an upper surface of the buffer film (see figure 7, element 110 and 130 coupled via 120) and a lower surface of the buffer film (bottom of element 130 is 
Regarding claim 12, Song discloses,
The folding area of the display module is in folded in a way such that display surfaces, which display the image face each other (Figure 3, paragraph 63 teaches that the support members 171-172 are separated from each other when folded thereby the folding motion is such that the display 110 face each other, meaning the two NFA face each other, similar to US Patent 10440817 (IDS) figure 3. If this was other way around the separated part of 171/172 would be pushed into element 160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US Pub 2019/0204867 in view of Hirakata et al US Pub 2015/0016126.
Regarding claim 2, Song teaches,
wherein when the display module is in an unfolded state (Fig. 7, in unfolded), the folding area is disposed between the first and second non- folding areas in a first direction (the FA is 
Song does not teach the first and second support plates are spaced apart from each other in the first direction. 
Hirakata in similar field of flexible display device teaches a display module (Fig. 5a-d, element 11) and a cover panel (elements 15a/15b), wherein the first (element 15a) and second (element 15a that is spaced apartment E1) support plates are spaced apart from each other in the first direction( Fig 5a-c, where element 15a which is the top and 15b which is the bottom are spaced apart in the first direction (x-axis) by distance E1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first and second support plates of Song with the teaching of Hirakata to have the support plates spaced apart in the first direction, such modification will enable high flexibility region at the folding area and low flexibility at non-folding area (paragraph 79).
Regarding claim 3, Song teaches,
Wherein a portion of the first support plate overlaps a portion of the pattern area (as seen in figure 2 with the modification of claim 2, the support plate 171 is spaced apart but still in the folding area such that the pattern area provided in the folding area is overlapping), and
A portion of the second support plate overlaps another portion of the pattern area (as seen in figure 2 with the modification of claim 2, the support plate 172 is spaced apart but still in the folding area such that the pattern area provided in the folding area is overlapping).

Claim(s) 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US Pub 2019/0204867 in view of Kim et al. US pub 2017/0192462.
Regarding claim 5, 
Song teaches the pattern area of the adhesive layer. 
Song does not teach wherein an adhesive strength of pattern area of the adhesive layer is less than an adhesive strength of the first and second non-pattern areas. 
Kim in similar field of flexible display device teaches adhesive layer (element 35) such that the adhesive strength of the folding area layer (element 35b) is less (paragraph 77) than an adhesive strength of the non-folding area (element 35a, 35b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the adhesive layer of Song such that the folding area which comprises the pattern area has a lower adhesive strength than the first and second non-pattern area which correspond to the non-folding area as taught by Kim, this modification will enable the desired bending property and stiffness where bending shouldn’t occur.
Regarding claim 10, 
Wherein the display module comprises: a display panel which display the image (Fig. 7, element 110 is a display panel).
Song does not teach window module disposed on an upper surface of the display panel. However, providing a window module is not new in the area of display device. 
Kim in similar field of flexible display device teaches a display module (Fig. 4b) comprising a display panel which displays the image (display image being element 20) and a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify display module of Song such that a protective window module as taught by Kim is placed on top of the display panel such modification will protect the display panel from damaging (i.e. scratches fingerprint etc.). 
Regarding claim 11, Song as modified teaches, 
Wherein the display module further comprises: a protective film (Fig. 7, of Song element 140 is consider the protective film which is disposed on the lower surface of the display panel 110) disposed on a lower surface of the display panel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However since Song’s reference is used but a different embodiment, the office would address some of the remarks. Applicant provides argument that Song does not teach the newly amended limitation of the adhesive layer has a first surface in direct contact with the first and second support plates. The office respectfully disagrees. As provided in the rejection above, when considering figure 7, the adhesive 280 is in direct contact with the support plates 171/172 such that the regions of where element 281 is indicated is contacting the support plates, also this is described in paragraph 120.

All remaining arguments are moot in view of the arguments provided above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han US Pub 2019/0107866 in figures 8a-c, teaches the support plates spaced apart in both folding and unfolded configuration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841